     Case 1:18-cv-00590-AWI-EPG Document 55 Filed 05/14/20 Page 1 of 9

 1

 2                                  UNITED STATES DISTRICT COURT

 3                                  EASTERN DISTRICT OF CALIFORNIA

 4

 5   TIENGKHAM SINGANONH,                             Case No. 1:18-cv-00590-AWI-EPG (PC)
 6                     Plaintiff,                     MODIFIED SCHEDULING ORDER AND
                                                      ORDER DIRECTING CLERK TO SEND
 7                                                    PLAINTIFF A COPY OF LOCAL RULE
                                                      281(b)
 8          v.
 9                                                    Exhaustion Motions:    March 27, 2020

10                                                    Motions to Compel:      September 1, 2020
     RODRIGUEZ, et al.,
11                                                    Responses to Motions
                       Defendants.                    To Compel:           Fourteen days after
12                                                                         motion is filed

13                                                    Non-expert
                                                      Discovery:             October 30, 2020
14
                                                      Dispositive Motions: January 20, 2021
15
                                                      Expert Disclosures:    April 19, 2021
16
                                                      Rebuttal Expert
17                                                    Disclosures:           May 19, 2021
18                                                    Plaintiff’s Pretrial
19                                                    Statement:             June 18, 2021

20                                                   Defendant(s)’ Pretrial
                                                     Statement:             July 19, 2021
21
                                                      Telephonic Trial
22                                                    Confirmation Hearing: August 19, 2021
                                                                           Time: 10:00 a.m.
23                                                                         Courtroom 2 (AWI)

24                                                    Trial:                 October 19, 2021
                                                                             Time: 8:30 a.m.
25                                                                           Courtroom 2 (AWI)

26
            As the Court granted Defendants’ motion to modify the scheduling conference order (ECF
27
     No. 54), the Court issues this modified scheduling order.
28
                                                     1
     Case 1:18-cv-00590-AWI-EPG Document 55 Filed 05/14/20 Page 2 of 9

 1   I.     DISCOVERY PROCEDURES

 2          The parties are now granted leave to serve discovery in addition to that provided as part of

 3   initial disclosures. Pursuant to Federal Rules of Civil Procedure 1, 16, and 26-36, discovery shall

 4   proceed as follows:

 5          1. Discovery requests shall be served by the parties pursuant to Federal Rule of Civil

 6              Procedure 5 and Local Rule 135. Discovery requests and responses shall not be filed

 7              with the Court unless required by Local Rules 250.2, 250.3, or 250.4 (providing that

 8              discovery requests shall not be filed unless or until there is a proceeding in which the

 9              document or proof of service is at issue). A party may serve on any other party no

10              more than 25 interrogatories, 25 requests for production of documents, and 25 requests

11              for admission. On motion, these limits may be increased for good cause.

12          2. Responses to written discovery requests shall be due forty-five (45) days after the

13              request is first served. Boilerplate objections are disfavored and may be summarily

14              overruled by the Court. Responses to document requests shall include all documents

15              within a party’s possession, custody or control. Fed. R. Civ. P. 34(a)(1). Documents

16              are deemed within a party’s possession, custody, or control if the party has actual

17              possession, custody, or control thereof, or the legal right to obtain the property on

18              demand.

19          3. If any party or third party withholds a document on the basis of privilege, that party or

20              third party shall provide a privilege log to the requesting party identifying the date,
21              author, recipients, general subject matter, and basis of the privilege within thirty (30)

22              days after the date that responses are due. The privilege log shall simultaneously be

23              filed with the Court. Failure to provide and file a privilege log within this time

24              shall result in a waiver of the privilege. Claims of privilege may be challenged via a

25              motion to compel.

26          4. Pursuant to Federal Rule of Civil Procedure 30(a)(2)(B), Defendant(s) may depose
27              any witness confined in a prison on the condition that, at least fourteen (14) days

28              before such a deposition, Defendant(s) serve all parties with the notice required by
                                                      2
     Case 1:18-cv-00590-AWI-EPG Document 55 Filed 05/14/20 Page 3 of 9

 1           Federal Rule of Civil Procedure 30(b)(1). Plaintiff’s failure to participate in a

 2           properly noticed deposition could result in sanctions against Plaintiff, including

 3           monetary sanctions and/or dismissal of this case. Pursuant to Federal Rule of Civil

 4           Procedure 30(b)(4), the parties may take any deposition under this section by video

 5           conference without a further motion or order of the Court. Due to security concerns

 6           and institutional considerations not applicable to Defendant(s), Plaintiff must seek

 7           leave from the Court to depose incarcerated witnesses pursuant to Federal Rule of

 8           Civil Procedure 30(a)(2). Nothing herein forecloses a party from bringing a motion

 9           for protective order pursuant to Federal Rule of Civil Procedure 26(c)(1) if necessary.

10        5. With the Court’s permission, Plaintiff may serve third party subpoenas, including on

11           the County of Fresno and/or Corizon, if Plaintiff seeks documents from entities that

12           are not presently defendants in this case. To issue a subpoena on these entities, or any

13           other third parties, Plaintiff must file a request for the issuance of a subpoena duces

14           tecum with the Court. If the Court approves the request, it may issue Plaintiff a

15           subpoena duces tecum, commanding the production of documents from a non-party,

16           and may command service of the subpoena by the United States Marshals Service.

17           Fed. R. Civ. P. 45; 28 U.S.C. 1915(d). However, the Court will consider granting

18           such a request only if the documents sought from the non-party are not equally

19           available to Plaintiff and are not obtainable from Defendant(s) through a Rule 34

20           request for production of documents. In any request for a subpoena, Plaintiff must: (1)
21           identify with specificity the documents sought and from whom; and (2) make a

22           showing in the request that the records are only obtainable through a third party. The

23           documents requested must also fall within the scope of discovery allowed in this

24           action. See Fed. R. Civ. P. 26(b)(1).

25        6. The parties are required to act in good faith during the course of discovery and the

26           failure to do so may result in the payment of expenses pursuant to Federal Rule of
27           Civil Procedure 37(a)(5) or other appropriate sanctions authorized by the Federal

28           Rules of Civil Procedure or the Local Rules.
                                                     3
     Case 1:18-cv-00590-AWI-EPG Document 55 Filed 05/14/20 Page 4 of 9

 1           7. The parties have until September 1, 2020, to file motion(s) to compel further

 2                  discovery responses. The motion(s) should include a copy of the request(s) and any

 3                  response to the request(s) at issue. The responding party may file a response to the

 4                  motion to compel no later then fourteen days after the motion to compel is filed. If,

 5                  after reviewing the motion(s) and response(s), the Court determines that a hearing will

 6                  be helpful, the Court will set a hearing on the motion(s) to compel.

 7   II.     PAGE LIMITS AND COURTESY COPIES

 8           The parties are advised that unless prior leave of the Court is obtained before the filing

 9   deadline,1 all moving and opposition briefs or legal memoranda shall not exceed twenty-five (25)

10   pages. Reply briefs by the moving party shall not exceed ten (10) pages. These page limits do

11   not include exhibits.

12           Defendant(s) shall mail or deliver courtesy hard-copies of all motions over 10 pages in

13   length to the court at 2500 Tulare St., Room 1501, Fresno, CA 93721. Courtesy hard-copies

14   shall reflect the CM/ECF document numbers and pagination.

15   III.    NON-EXPERT DISCOVERY DEADLINE

16           The deadline for the completion of all non-expert discovery is October 30, 2020. All

17   non-expert discovery must be provided by this date.

18   IV.     EXPERT DISCOVERY DEADLINES

19           The deadline for all parties to serve their expert disclosures is April 19, 2021. Parties

20   have until May 19, 2021, to serve their rebuttal expert disclosures.
21   V.      EXHAUSTION MOTIONS

22           The deadline for Defendant(s) to present any challenge for failure to exhaust

23   administrative remedies is March 27, 2020. The exhaustion issue may be raised only by filing a

24   motion for summary judgment under Federal Rule of Civil Procedure 56. Failure to raise the

25   exhaustion issue by this deadline will result in waiver of the defense. See Albino v. Baca, 747

26   F.3d 1162, 1170 (9th Cir. 2014) (providing that the exhaustion question should be decided as
27   early as feasible).

28           1
                 Parties may seek leave by filing a short motion.
                                                                    4
     Case 1:18-cv-00590-AWI-EPG Document 55 Filed 05/14/20 Page 5 of 9

 1   VI.     DISPOSITIVE MOTIONS DEADLINE

 2           The deadline for filing dispositive motions (except for dispositive motions based on the

 3   defense of failure to exhaust administrative remedies) is January 20, 2021.

 4           If Defendant(s) file a motion for summary judgment, Defendant(s) shall simultaneously

 5   provide Plaintiff with the notice and warning required by Rand v. Rowland, 154 F.3d 952 (9th

 6   Cir. 1998).

 7   VII.    MAGISTRATE JUDGE JURISDICTION

 8           The parties have not consented to the jurisdiction of a magistrate judge pursuant to 28

 9   U.S.C. § 636(c).

10   VIII. TELEPHONIC TRIAL CONFIRMATION HEARING

11           A Telephonic Trial Confirmation Hearing is set for August 19, 2021, at 10:00 a.m., in

12   Courtroom 2, before District Judge Anthony W. Ishii. Counsel for Defendant(s) is required to

13   arrange for the participation of Plaintiff in the Telephonic Trial Confirmation Hearing and to

14   initiate the telephonic hearing at (559) 499-5660.

15           In addition to the matters already required to be addressed in the pretrial statement in

16   accordance with Local Rule 281, Plaintiff will be required to make a particularized showing in

17   order to obtain the attendance of witnesses. The procedures and requirements for making such a

18   showing are outlined in detail below. Plaintiff is advised that failure to comply with the

19   procedures set forth below may result in the preclusion of any or all witnesses named in

20   Plaintiff’s pretrial statement.
21           At the trial of this case, Plaintiff must be prepared to introduce evidence to prove each of

22   the alleged facts that support the claims raised in the lawsuit. In general, there are two kinds of

23   trial evidence: (1) exhibits and (2) the testimony of witnesses. It is Plaintiff’s responsibility to

24   produce all of the evidence to prove Plaintiff’s case, whether that evidence is in the form of

25   exhibits or witness testimony. If Plaintiff wants to call witnesses to testify, Plaintiff must follow

26   certain procedures to ensure that the witnesses will be at the trial and available to testify.
27           1.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Agree to

28   Testify Voluntarily - An incarcerated witness who agrees voluntarily to attend trial to give
                                                        5
     Case 1:18-cv-00590-AWI-EPG Document 55 Filed 05/14/20 Page 6 of 9

 1   testimony cannot come to court unless this Court orders the warden or other custodian to permit

 2   the witness to be transported to court. This Court will not issue such an order unless it is satisfied

 3   that: (a) the prospective witness is willing to attend; and (b) the prospective witness has actual

 4   knowledge of relevant facts.

 5          A party intending to introduce the testimony of incarcerated witnesses who have agreed to

 6   voluntarily attend the trial must serve and file a written motion for a court order requiring that

 7   such witnesses be brought to court at the time of trial. The motion must: (1) state the name,

 8   address, and prison identification number of each such witness; and (2) be accompanied by

 9   declarations showing that each witness is willing to testify and that each witness has actual

10   knowledge of relevant facts. The motion should be entitled “Motion for Attendance of

11   Incarcerated Witnesses.”

12          The willingness of the prospective witness can be shown in one of two ways: (1) the party

13   him or herself can swear by declaration under penalty of perjury that the prospective witness has

14   informed the party that he or she is willing to testify voluntarily without being subpoenaed, in

15   which declaration the party must state when and where the prospective witness informed the party

16   of this willingness; or (2) the party can serve and file a declaration, signed under penalty of

17   perjury by the prospective witness, in which the witness states that he or she is willing to testify

18   without being subpoenaed.

19          The prospective witness’s actual knowledge of relevant facts can be shown in one of two

20   ways: (1) if the party has actual firsthand knowledge that the prospective witness was an
21   eyewitness or an ear-witness to the relevant facts (e.g., if an incident occurred in Plaintiff’s cell

22   and, at the time, Plaintiff saw that a cellmate was present and observed the incident, Plaintiff may

23   swear to the cellmate’s ability to testify), the party can swear by declaration under penalty of

24   perjury that the prospective witness has actual knowledge; or (2) the party can serve and file a

25   declaration signed under penalty of perjury by the prospective witness in which the witness

26   describes the relevant facts to which the prospective witness was an eye or ear witness. Whether
27   the declaration is made by the party or by the prospective witness, it must be specific about the

28   incident, when and where it occurred, who was present, and how the prospective witness
                                                        6
     Case 1:18-cv-00590-AWI-EPG Document 55 Filed 05/14/20 Page 7 of 9

 1   happened to be in a position to see or to hear what occurred at the time it occurred.

 2          2.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Refuse to

 3   Testify Voluntarily - If a party seeks to obtain the attendance of incarcerated witnesses who

 4   refuse to testify voluntarily, the party should serve and file a written motion for a court order

 5   requiring that such witnesses be brought to court at the time of trial. Such motion should be in

 6   the form described above. In addition, the party must indicate in the motion that the incarcerated

 7   witnesses are not willing to testify voluntarily.

 8          The Court will review and rule on the motion(s) for attendance of incarcerated witnesses,

 9   specifying which prospective witnesses must be brought to court. Subsequently, the Court will

10   issue the writs necessary to cause the witnesses’ custodian(s) to bring the witnesses to court.

11          Motion(s) for the attendance of incarcerated witnesses, if any, must be filed on or before

12   June 18, 2021. Opposition(s), if any, must be filed on or before July 19, 2021.

13          3.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Agree to

14   Testify Voluntarily - It is the responsibility of the party who has secured an unincarcerated

15   witness’s voluntary attendance to notify the witness of the time and date of trial. No action need

16   be sought or obtained from the Court.

17          4.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Refuse to

18   Testify Voluntarily - If a prospective witness is not incarcerated, and he or she refuses to testify

19   voluntarily, the witness must be served with a subpoena. Fed. R. Civ. P. 45. In addition, the

20   party seeking the witness’s presence must tender an appropriate sum of money for the witness.
21   Id. In the case of an unincarcerated witness, the appropriate sum of money is the daily witness

22   fee of $40.00 plus the witness’s travel expenses. 28 U.S.C. § 1821.

23          If Plaintiff wishes to obtain the attendance of one or more unincarcerated witnesses who

24   refuse to testify voluntarily, Plaintiff must first notify the Court in writing of the name and

25   location of each unincarcerated witness. The Court will calculate the travel expense for each

26   unincarcerated witness and notify Plaintiff of the amount(s). Plaintiff must then, for each witness,
27   submit a money order made payable to the witness for the full amount of the witness’s travel

28   expenses plus the daily witness fee of $40.00. The subpoena will not be served upon the
                                                         7
     Case 1:18-cv-00590-AWI-EPG Document 55 Filed 05/14/20 Page 8 of 9

 1   unincarcerated witness by the United States Marshals Service unless the money order is tendered

 2   to the Court. Because no statute authorizes the use of public funds for these expenses in civil

 3   cases, the tendering of witness fees and travel expenses is required even if Plaintiff was granted

 4   leave to proceed in forma pauperis.

 5          If Plaintiff wishes to have the Marshals Service serve any unincarcerated witnesses who

 6   refuse to testify voluntarily, Plaintiff must submit the money orders to the Court no later than

 7   July 19, 2021. In order to ensure timely submission of the money orders, Plaintiff must notify

 8   the Court of the names and locations of his witnesses, in compliance with the instructions above,

 9   no later than June 18, 2021.

10          Plaintiff shall file and serve a pretrial statement as described in this order on or before

11   June 18, 2021. Defendant(s) shall file and serve a pretrial statement as described in this order on

12   or before July 19, 2021.

13          The parties are advised that failure to file pretrial statements as required by this order may

14   result in the imposition of appropriate sanctions, which may include dismissal of the action or

15   entry of default.

16          The Clerk of Court is directed to send Plaintiff a copy of Local Rule 281(b).

17   IX.    TRIAL DATE

18          A trial is set for October 19, 2021, at 8:30 a.m., in Courtroom 2, before District Judge

19   Anthony W. Ishii.

20   X.     EFFECT OF THIS ORDER
21          This order represents the Court and the parties’ best estimated schedule to complete this

22   case. Any party unable to comply with the dates outlined in this order shall immediately file an

23   appropriate motion or stipulation identifying the requested modification(s).

24          The dates set in this order are considered to be firm and will not be modified absent a

25   showing of good cause, even if a stipulation to modify is filed. Due to the impacted nature of the

26   civil case docket, this Court disfavors requests to modify established dates.
27   ///

28   ///
                                                       8
     Case 1:18-cv-00590-AWI-EPG Document 55 Filed 05/14/20 Page 9 of 9

 1        Failure to comply with this order may result in the imposition of sanctions.

 2
     IT IS SO ORDERED.
 3

 4     Dated:   May 14, 2020                                /s/
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   9
